ON MOTION TO ENFORCE MANDATE

PER CURIAM.
Although' various efforts have been made to do so, the trial court has not yet entered sentences in accordance with our decisions in Baker v. State, 736 So.2d 807 (Fla. 3d DCA 1999), Baker v. State, 756 So.2d 1091 (Fla. 3d DCA 2000), and Baker v. State, 776 So.2d 374 (Fla. 3d DCA 2001), in all eight of the lower court cases in which the appellant Baker is a defendant. Accordingly, it is ordered that the trial court shall forthwith enter sentences or corrected sentences in lower court case numbers 91-7940, 91-8184, 91-8185, 95-15763, 91-7939, 91-9367, 91-8474, 91-8358, to no more than a concurrent total of twenty years in prison with credit for all time served in any of the cases. Immediately after entry, the corrected sentences shall be transmitted to the Department of Corrections with the directions of this court that it shall likewise forthwith adjust its records with respect to Baker’s incarceration accordingly.
Motion granted.